EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the quarterly report of Kodiak Energy, Inc. on Form 10-Qfor the period ended September 30, 2008 as filed with the Securities and ExchangeCommission (the "Report"), each of the undersigned, in the capacities and on thedates indicated below, hereby certifies pursuant to 18 U.S.C. Section 1350, asadopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1.the Report fully complies with the requirements of Section 13(a)or 15(d) of the Securities Exchange Act of 1934; and 2.the informationcontained in the Report fairly presents, in allmaterialrespects,the financial condition and results of operation of theCompany. Dated:November 10, 2008 /s/ William S Tighe Name: William S. Tighe Title: Chief Executive Officer Dated:November 10, 2008 /s/ William E. Brimacombe Name: William E. Brimacombe Title: Chief Financial Officer
